Citation Nr: 1131584	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for a shell fragment wound to the right buttock with lateral femoral cutaneous nerve involvement, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2010, the Board issued a decision denying the Veteran's claim.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued an Order vacating and remanding the May 2010 Board decisions for the reasons set out in the Veteran's and the Secretary's Joint Motion for Remand (JMR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As per the March 201 Order, the Board is remanding the appeal to provide the Veteran with a new VA examination to ascertain the current severity of the claimant's service connected shell fragment wound.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  The examiner should take into account the appellant's claims regarding his residual muscle weakness and nerve impairment causing falls as well as the fact that service treatment records show that he was hospitalized for 20 days after being injured, the fact that in February 1984 a Dr. Schmitt reported that the claimant sought treatment in the 1940's for his injury and inquired at that time about having the remaining shell fragments removed from his back, and the March 2001 opinion from Dr. Mahler that his shell fragment wound residuals contributes to his not being able to engage in substantial gainful employment.  

Any relevant ongoing treatment records should also be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  After obtaining all needed authorizations, the RO/AMC should obtain and associate with the claims file any contemporaneous treatment records from all private and VA facilities that have not been associated with the record on appeal.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing.  

2.  After undertaking the above development to the extent possible, the RO/AMC should be provided with a shell fragment wound examination by an appropriate medical doctor.  The claims file is to be provided to the examiner for review in conjunction with the examination and a note that it had been review should be added to the report.  All indicated tests and studies deemed appropriate by the examiner, including electromyography (EMG) and nerve conduction studies, must be accomplished.  In accordance with the AMIE worksheet for rating shell fragment wounds, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of the residuals from his shell fragment wound to the right buttock with lateral femoral cutaneous nerve involvement.  In ascertaining the severity of the Veteran's adverse symptomatology, the examiner should also expressly consider the following: the fact that service treatment records show that he was hospitalized for 20 days after being injured; the fact that in February 1984 a Dr. Schmitt reported that the claimant sought treatment in the 1940's for his injury and inquired at that time about having the remaining shell fragments removed from his back; and the March 2001 opinion from Dr. Mahler that his shell fragment wound residuals contributes to his not being able to engage in substantial gainful employment.  The examiner should also comment on:

 whether it is at least as likely as not that the service connected residuals of a shell fragment wound to the right buttock with lateral femoral cutaneous nerve involvement causes the Veteran to fall? 

3.  Thereafter, the RO/AMC should readjudicate the claim.  Such reconsideration should take into account whether "staged" ratings are appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

